Announcement by the President
First of all, I would like to read out an important piece of information. On 2 December, I received a Communication from the Commission, addressed to the European Parliament and the Council, concerning the consequences of the entry into force of the Treaty of Lisbon for ongoing interinstitutional decision-making procedures. By virtue of this communication, Parliament as an institution deems that all the proposals listed in the communication for which the Treaty of Lisbon granted it competence have been resubmitted to Parliament. Parliament has also taken note of the fact that, by virtue of the communication, the European Commission has withdrawn certain proposals.
In the case of legislative proposals pending as at 1 December 2009, the date on which the Treaty of Lisbon entered into force, the President of the Commission has invited the parliamentary committees to which proposals have already been submitted in the current legislative term, as recorded in the minutes of the part-sessions, to verify the legal bases and procedural modifications proposed by the Commission, along with any other amendments to be made in the light of the provisions of the Treaty of Lisbon, and to decide whether they intend to adjudge positions already adopted under the consultation procedure to be ordinary legislative procedure first readings or to constitute approvals.
It is understood that Parliament reserves the right, in all cases, to request that the Commission submit a new proposal. In the case of proposals on which Parliament had not been consulted prior to entry into force of the Treaty of Lisbon, it falls to the Commission to forward new proposals under the ordinary legislative procedure or other appropriate procedure.
It is a communication about our legislative activities in the near future - a communication concerning mutual relations between the European Commission and the European Parliament in the legislative process. As you know, we are in a transition period - we are moving from the Treaty of Nice to the Treaty of Lisbon and, at the same time, we are beginning a new Parliamentary term. The new Commission still has not been approved. This all requires rather arduous work, which must be carried out in accordance with the law, between the Commission and Parliament, and this is the subject of the communication.